UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended September 30, 2007 Commission File Number: 0-26876 OAK HILL FINANCIAL, INC. (Exact name of Registrant as specified in its charter) Ohio (State or other jurisdiction of incorporation or organization) 31-1010517 (I.R.S. Employer Identification Number) 14621 S. R. 93 Jackson, Ohio (Address of principal executive office) 45640 (Zip Code) Registrant’s telephone number, including area code: (740) 286-3283 Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesýNo o Indicate by check mark whether the registrant is large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of“accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer ýNon-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo ý As of November 8, 2007, the latest practicable date, 5,370,784 shares of the Registrant’s common stock, $.50 stated value, were outstanding. Oak Hill Financial, Inc. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements Consolidated Statements of Financial Condition 3 Consolidated Statements of Earnings 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 8 Item 2: Management’s Discussion and Analysis of Financial Condition And Results of Operations 14 Item 3: Quantitative and Qualitative Disclosures About Market Risk 19 Item 4: Controls and Procedures 19 PART II – OTHER INFORMATION Item 1: Legal Proceedings 19 Item 1A: Risk Factors 19 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3: Defaults Upon Senior Securities 19 Item 4: Submission of Matters to a Vote of Security Holders 19 Item 5: Other Information 19 Item 6: Exhibits 20 Signatures 21 Certifications 22 -2- PART I– FINANCIAL INFORMATION Item 1:
